EXHIBIT F
Haller, David L (WAS - X75430)

From: Nicholas Marritz <nicholas@justice4all.org>

Sent: Friday, April 12, 2019 4:25 PM

To: Brownlee, John L (WAS - X71854, TYS - X78053)

Ce: Haller, David L (WAS - X75430); Nash, Stuart G (WAS - X75158)
Subject: RE: Notices of Deposition

[External email, exercise caution]

 

John,

| write in response to your letter dated April 10. We want to let you know that we can agree to schedule the depositions
for your clients on the dates that they are available in May. We are available on the May 9-10 and May 16-17 dates.

However, we are not prepared to agree to take the depositions in Saudi Arabia, as opposed to Virginia. We do not agree
that the law on this issue in the Eastern District of Virginia is as clear as you state in your letter. We will follow up with
you next week.

Nick

From: john.brownlee@hklaw.com <john.brownlee@hklaw.com>

Sent: Wednesday, April 10, 2019 10:27 AM

To: Nicholas Marritz <nicholas@justice4all.org>

Ce: john.brownlee@hklaw.com; David.Haller@hklaw.com; Stuart.Nash@hklaw.com
Subject: RE: Notices of Deposition

Nick — Please see attached. Thanks, John

From: Nicholas Marritz <nicholas@justice4all.org>

Sent: Monday, April 08, 2019 2:30 PM

To: Brownlee, John L (WAS - X71854, TYS - X78053) <john.brownlee@hklaw.com>; Haller, David L (WAS - X75430)
<David.Haller@hklaw.com>; Nash, Stuart G (WAS - X75158) <Stuart.Nash@hklaw.com>

Subject: Notices of Deposition

[External email, exercise caution]

 

Counsel,
Please find attached Notices of Deposition for the defendants in this matter.
Sincerely,

Nicholas Marritz, Staff Attorney
Legal Aid Justice Center

6066 Leesburg Pike, Suite 520

Falls Church, VA 22041

T: 703-720-5607

F: 703-778-3454
E: nicholas@justice4all.org

 

NOTE: This e-mail is from a law firm, Holland & Knight LLP (“H&K”), and is intended solely for the use of the individual(s} to whom it is
addressed. If you believe you received this e-mail in error, please notify the sender immediately, delete the e-mail from your computer and
do not copy or disclose it to anyone else. If you are not an existing client of H&K, do not construe anything in this e~mail to make you a client
unless it contains a specific statement to that effect and do not disclose anything to H&K in reply that you expect it to hold in confidence. If
you properly received this e-mail as a client, co-counsel or retained expert of H&K, you should maintain its contents in confidence in order to
preserve the attorney-client or work product privilege that may be available to protect confidentiality.
